Exhibit 10.1

 

Amendment to the Finance Lease Agreements

 

Party A (the “Lessor”): Chailease Finance Co., Ltd.

 

Party B (the “Lessee”): Prime World International Holdings Ltd., Taiwan Branch

 

 

WHEREAS, Party A and Party B entered into two Financial Lease Agreements
(contract number: A1811069AB and A1901033AB, hereafter collectively referred to
as the “Original Agreements”) for the purpose of engaging in a financial lease
transaction between both parties. As of today, even though the Original
Agreements remain in effect, Party A agrees with Party B that Party B early pay
the outstanding lease payment in connection with certain equipment listed in the
Appendix Leased Equipment (hereinafter referred to as the “Leased Equipment”).
NOW, THEREFORE, both parties agree to amend the Original Agreements as follows:

 

1.Party A confirms that it has received 22,311,381 NTD (the “Early Lease
Payment”) remitted by Party B on September 15, 2020, the Early Lease Payment
include all outstanding lease payments and any other costs or expenses in
connection with the Leased Equipment.

 

2.Transfer the ownership of the Leased Equipment, and the manner of delivery:

 

(1)Since Party B has been in possession of the Leased Equipment, both parties
agree that the Leased Equipment shall be delivered with the short hand and be
provided “AS IS WHERE IS” according to the provisions of Article 761 of the
Civil Code at the time when Party A receives the Early Lease Payment, whereby
the ownership of the Leased Equipment shall be transferred to Party B
simultaneously.

 

(2)Party B acknowledges that the Leased Equipment received is free from defect
in a right or a thing.

 

3.Both parties confirm that the remaining lease payments of the Original
Agreements at a total amount of 159,027,448 NTD after Party A receives the Early
Lease Payment under this amendment, the remaining lease payments will be paid
off in accordance with the Appendix Remaining Lease Payment Schedule to this
amendment.

 

4.Except as expressly modified by the terms of this amendment, all the rights
and obligations of both parties shall continue to subject to the Original
Agreements and remain unchanged.

 

5.All Appendices, which are an integral part of this amendment, shall have the
same effect as the amendment.

 

6.This amendment has the same effect as the Original Agreements. In case of any
conflict or inconsistency between the Original Agreements and this amendment,
this amendment shall prevail.

 

7.Both parties agree that this amendment shall be governed and interpreted in
accordance with the law of Taiwan (R.O.C.). Any disputes arising out of this
amendment shall be resolved in the Taiwan Shilin District Court as the court of
first instance.

 

8.This amendment is made in duplicate, with Party A and Party B holding one
respectively.

 

 

Party A: Chailease Finance Co., Ltd. Representative: CHEN,FENG-LUNG Tax ID
number: 05072925 Address: 8th to 12th Floors, No. 362, Ruiguang Road, Neihu
District, Taipei City

 

 

Party B: Prime World International Holdings Ltd., Taiwan Branch Representative:
LIN,CHIH-HSIANG Tax ID number: 28410552 Address: No. 18, Gongsi Road, Linkou
District, New Taipei City

 

Date: September 15, 2020

 

 

 



 1 

 

 

Appendix - Remaining Lease Payment Schedule

 



Contract Number: A1811069AB   Contract Number: A1901033AB       Rent and
Payment  (tax excluded)   Rent and Payment (tax excluded) September 30,2020 NTD
5,240,178   September 21, 2020 NTD 4,918,493 October 31, 2020 NTD 5,232,606  
Ocober 21, 2020 NTD 4,899,701 November 30, 2020 NTD 5,211,784   November 21,
2020 NTD 4,893,703 December 31, 2020 NTD 5,203,266   December 21, 2020 NTD
4,875,710 January 31, 2021 NTD 5,188,595   January 21, 2021 NTD 4,868,913
February 28, 2021 NTD 5,159,729   February 21, 2021 NTD 4,856,518 March 31, 2021
NTD 5,159,255   March 21, 2021 NTD 4,830,928 April 30. 2021 NTD 5,140,799  
April 21, 2021 NTD 4,831,728 May 31, 2021 NTD 5,129,914   May 21, 2021 NTD
4,815,735 June 30, 2021 NTD 5,112,405   June 21, 2021 NTD 4,806,939 July 31,
2021 NTD 5,100,573   July 21, 2021 NTD 4,791,744 August 31, 2021 NTD 5,085,904  
August 21, 2021 NTD 4,782,148 September 30, 2021 NTD 5,069,814   September 21,
2021 NTD 4,769,753 October 31, 2021 NTD 5,056,563   October 21, 2021 NTD
4,755,758 November 30, 2021 NTD 5,041,404   November 21, 2021 NTD 4,744,963    
  December 21, 2021 NTD 4,731,768       January 21, 2022 NTD 4,720,157

 

 

 



 2 

 

 

Appendix - Leased Equipment

 

Appendix                                     Contract ID Asset Cap.date Asset
Description Acquisition Price Book Value Currency Asset Name Quantity Unit Brand
Model Cost Center CCenText Location Location Name Pers.No. Name Note A1811069AB
153100004041 2016/10/20 MRSI-DH-3 Ultra-Precision Assembly Workcell 16,701,619
14,797,546 TWD Die Bonder  Machine 1 Set MRSI MRSI-DH-3 201000 Executive-GM
Office 2006 2F Box TOSA 81353 CHU,CHI-AN Expected to resell to AOI CN A1811069AB
153100004234 2017/5/31 AD838L-Plus High Speed Epoxy Die Bonder 6,785,282
5,371,681 TWD Die Bonder  Machine 1 Set ASM Pacific Technology AD838L 207108
Production II -BOSA 2008 2F BOSA 81399 HSU,CHIH-WEI Expected to resell to AOI CN
A1811069AB 153100003527 2016/1/30 MP1800A 4T/4R BERT((1ch PG/4ch ED)) 7,174,320
5,261,168 TWD Bit Error Rate Analyzer 1 Set Anritsu MP1800A 201000 Executive-GM
Office 3020 3F Can type G line 81680 CHEN,CHAO-MING New A1901033AB 153100003862
2016/3/17 ADST YS-800 Laser Welding System 3,446,176 2,985,115 TWD Automatic
Alignment and Laser Welding Machine 1 Set ADST YS-800 207105 Production II -mini
CX 3004 3F miniCX 81257 LIN,CHIH-HUNG Expected to resell to AOI CN A1901033AB
153100004302 2017/6/5 Auto W/B Model IConn Plus 3,700,000 2,929,166 TWD
Automatic Wire Bonding Machine 1 Set K&S IConn Plus 206203 Engineering II -ED
A030 Modification area 81260 WANG,I-CHIA Expected to resell to AOI CN A1901033AB
153100003863 2016/3/17 ADST YS-800 Laser Welding System 3,209,259 2,822,768 TWD
Automatic Alignment and Laser Welding Machine 1 Set ADST YS-800 207105
Production II -mini CX 3004 3F miniCX 81257 LIN,CHIH-HUNG Expected to resell to
AOI CN A1901033AB 153100003864 2016/3/17 ADST YS-800 Laser Welding System
3,209,259 2,822,768 TWD Automatic Alignment and Laser Welding Machine 1 Set ADST
YS-800 201000 Executive-GM Office 3004 3F miniCX 81257 LIN,CHIH-HUNG Expected to
resell to AOI CN A1901033AB 153100004393 2017/8/24 ADST YS-800 Laser Welding
System 3,320,891 2,767,408 TWD Automatic Alignment and Laser Welding Machine 1
Set ADST YS-800 201000 Executive-GM Office 3004 3F miniCX 81257 LIN,CHIH-HUNG
Expected to resell to AOI CN A1901033AB 153100004387 2017/7/20 ADST YS-800 Laser
Welding System 3,316,031 2,671,247 TWD Automatic Alignment and Laser Welding
Machine 1 Set ADST YS-800 207105 Production II -mini CX 3004 3F miniCX 81257
LIN,CHIH-HUNG Expected to resell to AOI CN A1901033AB 153100004388 2017/7/20
ADST YS-800 Laser Welding System 3,316,031 2,671,247 TWD Automatic Alignment and
Laser Welding Machine 1 Set ADST YS-800 207105 Production II -mini CX 3004 3F
miniCX 81257 LIN,CHIH-HUNG Expected to resell to AOI CN A1901033AB 153100003987
2016/5/10 100G CLR4 ADST RX Auto-alignment system (YS-5221 3,166,746 2,427,838
TWD 100G CWDM4 Gen1 Demux Welding Machine 1 Set ADST YS-5221 206203 Engineering
II -ED A030 Modification area 80191 CHANG,HSIN-I Expected to resell to AOI CN
A1901033AB 153100003850 2016/3/17 ADST YS-800 Laser Welding System 2,979,201
2,234,401 TWD Automatic Alignment and Laser Welding Machine 1 Set ADST YS-800
201000 Executive-GM Office 3004 3F miniCX 81257 LIN,CHIH-HUNG Expected to resell
to AOI CN A1901033AB 153100003851 2016/3/17 ADST YS-800 Laser Welding System
2,979,201 2,234,401 TWD Automatic Alignment and Laser Welding Machine 1 Set ADST
YS-800 201000 Executive-GM Office 3004 3F miniCX 81257 LIN,CHIH-HUNG Expected to
resell to AOI CN A1901033AB 153100003855 2016/3/17 ADST YS-800 Laser Welding
System 2,979,201 2,234,401 TWD Automatic Alignment and Laser Welding Machine 1
Set ADST YS-800 207105 Production II -mini CX 3004 3F miniCX 81257 LIN,CHIH-HUNG
Expected to resell to AOI CN A1901033AB 153100003856 2016/3/17 ADST YS-800 Laser
Welding System 2,979,201 2,234,401 TWD Automatic Alignment and Laser Welding
Machine 1 Set ADST YS-800 207105 Production II -mini CX 3004 3F miniCX 81257
LIN,CHIH-HUNG Expected to resell to AOI CN A1901033AB 153100004420 2017/7/10
ADST 100G Alignment System YS-5221 2,566,887 2,067,770 TWD 100G CWDM4 Gen1 Demux
Welding Machine 1 Set ADST YS-5221 207108 Production II -BOSA 2008 2F BOSA 81399
HSU,CHIH-WEI Expected to resell to AOI CN A1901033AB 153100004061 2017/1/6 ADST
YS-5221 ROSA auto alignment system 2,613,220 1,959,915 TWD 100G CWDM4 Gen1 Demux
Welding Machine 1 Set ADST YS-5221 207108 Production II -BOSA 2008 2F BOSA 80191
CHANG,HSIN-I Expected to resell to AOI CN A1901033AB 153100004062 2017/1/6 ADST
YS-5221 ROSA auto alignment system 2,613,220 1,959,915 TWD 100G CWDM4 Gen1 Demux
Welding Machine 1 Set ADST YS-5221 207108 Production II -BOSA 2008 2F BOSA 80191
CHANG,HSIN-I Expected to resell to AOI CN A1901033AB 153100004421 2017/7/10 ADST
100G Alignment System YS-5221 2,360,193 1,891,652 TWD 100G CWDM4 Gen1 Demux
Welding Machine 1 Set ADST YS-5221 207108 Production II -BOSA 2008 2F BOSA 81399
HSU,CHIH-WEI Expected to resell to AOI CN A1901033AB 153100003829 2016/3/14 PD
Alignment System, YS-5221 (for PD only) 2,513,372 1,885,029 TWD 100G CWDM4 Gen1
Demux Welding Machine 1 Set ADST YS-5221 201000 Executive-GM Office 2008 2F BOSA
81399 HSU,CHIH-WEI Expected to resell to AOI CN

 

 



 3 

 